EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony J. Zucchero on 10 February 2022.

The application has been amended as follows: 

3. (Currently Amended) The composition of claim 1, wherein all eight of aC, bC, cC, dC, eN, fN, gO, and hO are isotopically labeled with a stable isotope.

11. (Currently Amended) The composition of claim 1, wherein the isotopically labeled compound is 

Claims 12-15, 17, 19-21, 29, and 34 are canceled.

30. (Currently Amended) A method for quantifying the amount of β-N-methylamino-L-alanine (BMAA) in a sample comprising: 
(i) analyzing a test sample by mass spectrometry;
(ii) spiking the test sample with a defined amount of the composition of claim 1; 
(iii) analyzing the [[BMAA-]]spiked sample by mass spectrometry; and 
(iv) determining the amount of BMAA in the test sample by isotope dilution analysis.

37. (Currently Amended) The composition of claim 1, wherein the isotopically labeled compound is 13C315N2 β-N-methylamino-L-alanine.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and III, as set forth in the Office action mailed on 9 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 30 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3, 6-11, 30, 37, and 38 are allowed and are renumbered as claims 1-11. The following is an examiner’s statement of reasons for allowance: 
The amendment filed on 3 February 2022 has overcome the objections and rejections of the non-final office action. Independent claim 1 is distinguished from the closest prior art for the reasons set forth in that office action regarding claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE ADAMS/Examiner, Art Unit 1797

/JENNIFER WECKER/Primary Examiner, Art Unit 1797